                      Case 1:17-cr-00128-DAD-BAM Document 33 Filed 09/27/19 Page 1 of 5


           I        Mcc~~ox w.scow
         United States Attorney
       2 MICHAEL G. TIERNEY
         Assistant United States Attorney
       3 501 I Street, Suite 20-100
         Sacramento, CA 95814
       4 Telephone: (916)554-2700
         Facsimile: (916)554-2900
       5

       6 Attorneys for Plaintiff

       7
               ')
         United States of America


       8                                  IN THE UNITED STATES DISTRICT COURT

       9                                     EASTERN DISTRICT OF CALIFORNIA
      10
               ITNITED STATES OF AMERICA,                        CASE NO, 1:17-CR-00028-DAD
   11
                                           Plaintiff,            DEFERRED PROSECUTIQN AGREEMENT
   12
                                     v.                          DATE:
   13
               BASIL HANTASH,                                    TIME:
  14                                                             COURT: Hon.
                                          Defendant.
  15 ~'

  16
                      The United States of America, by and through McGregor
                                                                            W. Scott, the United States Attorney
    for the Eastern District of California, and Assistant
                                                          United States Attorneys Michael G. Tierney and
  l8
    defendant Basil Hantash ("Hantash"), and his attorney,
                                                             Jeffrey T. Hammerschmidt, hereby enter into
 19
    this Deferred Prosecution Agreement {"Ageement"):
 zo
                      1.    This document contains the complete Agreement betwe
 21                                                                                  en the United States Attorney's
        Office for the Eastern Disfirict ofCalifornia {"United State
                                                                     s")   and defendant Hantash regarding this case,
 22
        This Agreement is limited to the United States Attor
                                                                 ney's Office for the Eastern District of California
23
        and cannot bind any other federal, state, or local prose
                                                                 cuting, administrative, or regulatory authorities.
24
                     2.    Hantash acknowledges that the United States presented
25                                                                        this matter to a grand jury in the
    Eastern District of California. The grand jury returned
                                                            an indictment charging Hantash with violating
26
    18 U.S.C. § 7347, Health Care Fraud {the Indichnent).
                                                            The Indictment alleged that from January 2Q11
z~                                                                                                                           e
   :o April 30, 2Q16, Hantash devised a scheme to
                                                     defraud health care benefit programs, by submi
zs                                                                                                   tting
                                                                                                                         9



                                                                                                                         i



           Dk.FERRED PROSECUTION AGREEMENT
                                                             ~                                                          R




                                                                                                                        1'
                Case 1:17-cr-00128-DAD-BAM Document 33 Filed 09/27/19 Page 2 of 5



        1 '1 claims to health insurers for acne surgeries under CPT code 10040 when ASI personnel had nat

       2 performed acne surgeries, but rather microdermabrasians using a dermalinfusian device.                    The
      3 Indictment is only an allegation and nothing in this Agreement shall be deemed an admission by Hantash

      4 to any of the facts alleged in the Indictment.

      5             3.     The parties now believe that the interests ofjustice will be served ifthe United States and
      b Hantash enter into an agreement deferring prosecution ofthe allegations in the Indictment as to Hantash

     7 for a period of24 months from this date based on the conditions set forth in this Agreement.

     8            4.       Defendant Hantash expressly agrees:

     9                    (a)     Ta cease submitting, or causing to be submitted, claims for reimbursement to
  1D '                            insurance companies under CPT Code 10040 for any encounter involving the use
  11                             of a dermalinfusion or similar device, without prior written authorization of the
  1.2                            insurance company;
  13                     (b)     To reimburse the following insurance companies in the following amounts,
  14                             representing all monies paid to Advanced Skin Institute as a result ofclaims or bills
 15                              for service for CPT Code 10040 for the period January 1, 2011 to April 12, 2016:
 16                             (1) Anthem Blue Cross: $92,234
 ]7                             (2) Blue Shield of California: $$1,515
 I$             5.       The USAO agrees to seek a partial lifting ofthe Caurt's seizure order regarding Vanguard
 19 Marketing Corporation accounts) in the name of Basil M. Hantash in order to make reimburse
                                                                                               ment to
20 the insurance companies.              Within 10 days of notification frpm the insurance companies that
21       reimbursement is complete, the United States agrees to request return of any remaining fiends in the
                                                                                                                 the
~2 Vanguard Marketing Corporation account{s) to Hantash and to seek any appropriate judicial order

23 dismissing restraint on the funds and return Hantash's passport to him or his counsel,

24             6.        in consideration of defendant Hantash's willingness to cease the billing activity in

25 question; and ASIreimburse the insurance companies far monies paid to ASI for the services in question,

26 the United States shall recommend to the Court pursuant to 18 U.S.C. § 3161(h)(2), that prosecution
                                                                                                       of
27 defendant Hantash on the Indictment be deferred for a period of 24 months.

28


          DEFERRED PROSECUTION AGREEMENT                      0
                Case 1:17-cr-00128-DAD-BAM Document 33 Filed 09/27/19 Page 3 of 5



          2            7.Defendant Hantash shall consent to a moti
                                                                       on to be filed by the United States with the
       2 Court promptly upon execution of this
                                                   Agreement, pursuant to 18 U.S.C. § 3161
                                                                                               (h)(2), in which the
      3 United States will present this Agreement
                                                       to the Court and move for (i) a cantinaa
                                                                                                   nce of all further
      4 criminal proceedings, including trial, for a
                                                     period oftwenty-four(24) months, tii) spee
                                                                                                   dy trial exclusion
      5 of alI time covered by such a continuance,
                                                      and (iii) approval by the Court of this defe
                                                                                                   rred prosecution.
      6 Defendant Hantash further agrees to waiv
                                                     e, and does hereby expressly waive, any and
                                                                                                      atl rights to a
     7 speedy trial pursuant to the Sixth Amendm
                                                    ent of the United States Constitution, Titl
                                                                                                e 18, United States
     8 Cade, Section 3161, Federal Rule of Crim
                                                   inal Procedure 48(b), and any applicab
                                                                                             le Lacai Rutes of the
     9 United States District Court for the
                                               Eastern District of California, for the
                                                                                         period of time that this
    10 (Agreement is in effect.

    11            8.        With respect to any violations of 1$ U.S.
                                                                     C. § ]035 or § 1347 defendant Hantash
                                                                                                                 hereby
    12 further expressly agrees that any appl
                                              icab    le statutes of limitations are tolled, and
                                                                                                   shall not run, for the
   13 time period in which this Agreement
                                                 is in effect. Any such violations that were
                                                                                             not time-barred      by the
   14 applicable statute of(imitations as
                                          ofthe date    ofthis Agreement,may,in the sole disc
                                                                                              reti  on ofthe United
     IS States, be charged against defendant
                                               Hantash upon the United States' discover
                                                                                            y of any breach of this
    16 Agreement. Defendant Hantash agre
                                             es that, ifthe United States institutes char
                                                                                          ges following a breach of
    l7 this Agreement, the time period in
                                            which this Agreement is in effect shall
                                                                                        be excluded, and shall nat
   18 count for purposes of determin
                                        ing the running of any applicable statu
                                                                                     te of limitations. Defendant
   19 Hantash else agrees that, in the even
                                            t of a breach ofthis Agreement, the gove
                                                                                        rnment will be free to use
  20 against defendant, directly and indirect
                                                ly, in any criminal or civil proceedi
                                                                                       ng, any of the statements,
  21 information, and/or materials prov
                                         ided by defendant pursuant to this AgrEemen
                                                                                         t.
  22          9.      The united States agrees that, if defendan
                                                                 t Hantash is in full compliance with all
                                                                                                            of his
 23 obligations under this Agreement
                                        upon the expiration of the twenty-four
                                                                                  (24) month period set forth in
 24 paragraph 6 above, within thirty
                                      (3Q) days of the expiration ofsuch time
                                                                                  period the United States shall
 25 seek dismissal with prejudice, as
                                       to defendant Hantash, of the Indictment.
26           10.     Defendant Hantash understands that this
                                                                Agreement to defer prosecution is
                                                                                                       subject to
27 approval by the Court, in accordan
                                        ce with 18 U.S.C. § 3161(h}(2}. Shou
                                                                                ld the Court decline to approve
28


         DEFERRED PROSECUTION AGRE                         3
                                    EMENT
               Case 1:17-cr-00128-DAD-BAM Document 33 Filed 09/27/19 Page 4 of 5



     1    a deferred prosecution for any reason, the United States and defendant Hantash are released from any

     2 obligation imposed upon them by this Agreement.

     3             1 1.     Should the United States deterrnine during the term ofthis Agreement that defendant

  4 Hantash has committed any crime commenced subsequent to the date of this Agreement, the defendant

  5 shall, in the sole discretion of the United States, thereafter be subject to prosecution for such federal

 6 crimes, as well as subject to forfeiture of assets used in and/or divestiture of profits derived from

  7 defendant's criminal conduct.

 8                                                Approvals and Signatures,

 9                 A.      Defense Counsel
 10                I have read this Agreement and have discussed it fully with my client. The Agreement

 11      accurately and completely sets forth the entirety of the agreement. I concur in my client's decision to

12 enter into this Agreement.

13                         9/19/2019                                 /s/Jeffrey T. Hammerschmidt
                                                                                                 IDT
l4
          Dated:                                                    JEFFREY T. HAMMERSCHM
                                                                  Counsel for Defendant
IS

16              B.         Defendant
17              I have read this Agreement and carefully reviewed every part of it with my attorney. I

18 understand it, and I voluntarily agree to it. Further, I have consulted with my attorney and fully

19 understand my rights. No other promises or inducements have been made to me, other than those

20 contained in this Agreement. In addition, no one has threatened or forced me in any way to enter into

21       this Agreement. Finally, I am satisfied with the representation of my attorney in this case.

22                                                                  /s/ Basil Hantash
          Dated:          9/19/2019
23                                                               BASIL HANTASH, Defendant
24
                C.        Attorney for the United States.
25
                I accept and agree to this Agreement on behalf ofthe government.
26

27

28


          DEFERRED PROSECUTION AGREEMENT
                Case 1:17-cr-00128-DAD-BAM Document 33 Filed 09/27/19 Page 5 of 5


          l   Dated: September 12, 2019                McGREGOR W.SCQTT
                                                       United States Attorney
          z
          3                                       By: /s/ Michael G. Tierney
                                                      MICHAEL G, TTERNEY
          4
                                                      Assistant United States Attorney
          5

       6

       7

      8

      9

     10

     lI ~

     12

     13

     14

 1S

 16
 ~7

 1$

 19

 20

21

22

23

24

25

26

27

28


          DEFERRED PROSECUTION AGREEMENT
                                              S
